Citation Nr: 0809247	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  07-27 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to reimbursement of airfare and hotel costs 
related to travel to and from the Department of Veterans 
Affairs Medical Center (VAMC) in Albuquerque, New Mexico for 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to October 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
decision of the Department of Veterans Affairs (VAMC) Medical 
Center in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  At the time the veteran incurred the travel expenses for 
which he seeks reimbursement he was receiving nonservice-
connected pension.  

2.  The veteran's only service-connected disability is 
bursitis of the right shoulder; the veteran is not service 
connected for any heart, or heart-related condition.

3.  Payment for the veteran's travel expenses to and from 
Panama in April 2007 and for hotel costs associated with his 
VA cardiological treatment were not pre-authorized.

4.  It is not shown that the veteran could not have requested 
preauthorization of payment for his travel expenses to and 
from Panama and his hotel costs.

5.  Travel expenses that could have been subject to 
reimbursement had the veteran obtained preauthorization were 
limited to the cost of transport between the Miami airport 
and the Miami VAMC. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of airfare and 
hotel costs related to travel to and from the Department of 
Veterans Affairs Medical Center (VAMC) in Albuquerque, New 
Mexico for medical treatment are not met.  38 C.F.R. §§ 
17.143, 17.145; VHA Beneficiary Travel Manual, M-1, Part I, 
Chapter 25. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the appellant incurred medical-related travel that 
could be subject to reimbursement), are not in dispute and 
whether the appellant is entitled to travel reimbursement is 
wholly a matter of interpretation of the pertinent statute 
and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

II.  Factual Background

A June 2004 rating decision granted entitlement to non-
service connected pension.  The accompanying rating sheet 
also shows that the veteran's only service connected 
disability was bursitis, rated 20 percent.  Similarly, a 
subsequent August 2007 rating sheet shows that the veteran's 
only service connected disability was bursitis, rated 20 
percent.  

A May 2007 report of contact shows that the veteran sought 
payment from the VAMC fee service office for airfare to 
Panama and back, and hotel and taxi expenses.   On May 22, 
2007 the veteran brought in to the VAMC fee service office a 
Panama drivers license, tourist visa and his passport.  

In the July 2007 decision, the VAMC noted that sometime prior 
to the month of February 2007 the veteran returned to the 
United States and traveled to Albuquerque.  During his visit 
he experienced some health issues and was brought to the VAMC 
for treatment on February 5, 2007 and was subsequently 
admitted overnight.  On February 9, 2007 he was again brought 
to the VAMC emergency department and admitted until a March 
16, 2007 discharge.  The VAMC thus found that these episodes 
of treatment from February 9, 2007 to March 16, 2007 were 
during a planned visit to the U.S. and the veteran 
appropriately sought care and was treated and released.  The 
decision noted that the address VA had on file for the 
veteran was located in Albuquerque and that therefore he was 
not entitled to travel reimbursement from within the city 
limits of Albuquerque to the VAMC.  Subsequent to the March 
16, 2007 release, around March 27, 2007 the veteran traveled 
from Albuquerque to Panama and back via Dallas Fort-Worth and 
Miami and was requesting that he be provided reimbursement 
for this trip.   The VAMC then noted that beneficiary travel 
only pertained to travel within the U.S. and its 
protectorates.  Individuals eligible for beneficiary travel 
who elect to obtain medical care from facilities other than 
the nearest VA health care facility to their location could 
be paid transportation costs based on the distance from their 
location to the nearest VA health care facility that could 
have provided the care.  Because Panama is not a US 
protectorate the VAMC found that travel could only be paid 
from point of entry into the U.S. to the closest VA facility 
(Miami) that could provide the care needed.

In his July 12, 2007, Notice of Disagreement the veteran 
indicated that as of May 1, 2007, he became a resident of 
Albuquerque, New Mexico.  Prior to that he was living in 
Panama as shown by a letter he sent to the VA and his 
passport.  He further indicated that he came to Albuquerque 
on February 1, 2007, for a heart operation and his physician 
knew that he was returning to Panama subsequent to the 
operation.  The reason that VA records showed an Albuquerque 
address prior to May 1, 2007, was that he was staying with a 
friend in Albuquerque while he was getting VA medical 
treatment.  The reason he gave the friend's address was that 
he was informed by VAMC hospital staff that he had to give an 
Albuquerque address to get treatment at the Albuquerque VAMC.  

At the October 2007 Board hearing the veteran testified that 
on February 1, 2007, he stumbled into Albuquerque with an 
infection in his heart.  He had been born with a valvular 
malfunction and had lived with it for 63 years but when he 
went to the VAMC the physician told him that he had had a 
mild heart attack recently that he never felt.  The physician 
wanted to keep him at the hospital and operate on his valves 
because his other valve was very badly infected and the 
veteran could die.  The veteran indicated that he would 
return in one week.  He then returned around February 8th or 
9th and was subsequently admitted to the hospital on February 
16th.  He received an operation, which was a total success 
according to the physicians but they kept him in the hospital 
until sometime in March.  At that point the veteran, who was 
still a resident of Panama, indicated that he had to get back 
to Panama because he was due at a hearing on April 3rd.  His 
treating physician asked the veteran if he had a cardiologist 
down there and the veteran indicated that he did, Dr. G.  
Around March 18th the veteran was discharged but he was told 
that he needed to return to the VAMC in April.  The physician 
indicated that they needed to see the veteran at least twice 
a month until it was felt that his heart had mended.  On 
April 1, the veteran left for Panama, promising to return 
sometime in April.  He did subsequently return to Albuquerque 
subject to the request from the VAMC physicians.  He 
indicated that he could have gone to Miami for the follow-up 
care as he was still registered with the Miami VAMC but the 
physicians in Albuquerque wanted to see him for follow-up as 
opposed to him going to Miami where they did not know his 
case.  Also, although the veteran could have had the 
operation performed in Miami, the veteran felt that VA had no 
right to tell him which doctor to pick.  The veteran felt 
that the cardiological team did an excellent job and 
continued to do an excellent job and that as a result he felt 
that it was important for his health to fly back and forth 
and live in hotels while in Albuquerque.  The veteran noted 
that he was seeking reimbursement for the cost of his flight 
to and from Panama along with the cost of his hotel stays 
while he was in Albuquerque getting the VA cardiological 
treatment.    

III.  Law and Regulations

38 C.F.R. § 17.143 pertains to the transportation of 
claimants and beneficiaries. Subpart (b) provides that 
transportation at government expense shall be authorized, 
subject to the deductible established in 38 C.F.R. § 17.101, 
for (1) a veteran or other person traveling in connection 
with treatment for a service-connected disability 
(irrespective of percent of disability); (2) a veteran with a 
service- connected disability rated at 30 percent or more, 
for treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel. 38 C.F.R. § 17.143 (b) (2007).

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143  without prior authorization only in those cases 
where the VA determines that there was a need for prompt 
medical care which was approved and: (1) The circumstances 
prevented a request for prior travel authorization, or (2) 
Due to VA delay or error prior authorization for travel was 
not given, or (3) There was a justifiable lack of knowledge 
on the part of a third party acting for the veteran that a 
request for prior authorization was necessary.  38 C.F.R. § 
17.145(a).  In other cases, payment may be approved for such 
travel without prior authorization only upon a finding by the 
VA Secretary or designee that failure to secure prior 
authorization was justified.  38 C.F.R. § 17.145(b).

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished 
eligible beneficiaries and their attendants traveling to or 
from VA facilities or other places for the purpose of 
examination, treatment or care. Authorization of travel to an 
appropriate facility nearest to the beneficiary's location 
shall be made.  Individuals eligible for beneficiary travel 
who elect to obtain medical care from other than the nearest 
appropriate VA health care facility to their location, will 
be paid transportation costs based on the distance from their 
location to the nearest VA health care facility that could 
have provided the care.  Par. 25.04(g)(5).  When the facility 
nearest the applicant's location cannot provide the required 
care, another facility that is feasibly available and has the 
capacity of treating the applicant's disability, becomes the 
nearest appropriate facility.  In those circumstances, the 
cost of travel will be authorized and paid by the facility 
that provides the care.  Chapter 25.04(g)(6).  

38 U.S.C.A. § 1724 indicates that the Secretary of VA may 
furnish hospital care and medical services (to include travel 
expenses- see 38 U.S.C.A. § 1701 (6)(F)) outside a state to 
the veteran who is otherwise eligible to receive hospital 
care medical services if the Secretary determines that such 
care and services are needed for the treatment of a service-
connected disability of the veteran or as private 
rehabilitation under Chapter 31 of Title 38. 38 U.S.C.A. § 
1724(b)(1).   

IV.  Analysis

As mentioned above, the veteran seeks reimbursement for the 
cost of his flight to and from Panama in April 2007 and the 
cost of his hotel stays in Albuquerque while he was receiving 
VA cardiological treatment in Albuquerque.  At the outset the 
Board notes that it appears that the veteran was a potential 
beneficiary for VA authorization for payment of travel as he 
was apparently still receiving VA pension payments when he 
received VA cardiological treatment in February through April 
2007.  See 38 C.F.R. § 17.143(b).  There is no evidence of 
record, however, that any payment or reimbursement of the 
veteran's were preauthorized, nor has the veteran alleged 
that there was any preauthorization or that he applied for 
preauthorization.  See 38 C.F.R. § 17.145(a).  Instead, the 
record indicates that the veteran applied for reimbursement 
after he incurred his travel and related hotel expenses in 
May 2007.

Because payment for the veteran's travel expenses were not 
preauthorized, the Board must next consider whether the 
veteran's case meets any of the exceptions to the requirement 
of preauthorization under 38 C.F.R. § 17.145(a-b).  There is 
no evidence showing that the circumstances prevented a 
request for prior authorization, nor has the veteran alleged 
that the circumstances prevented him from making an advanced 
request.  The veteran himself testified that when he left the 
hospital around March 18th, it was with the intention of 
returning to Panama by April 3rd so that he could appear at a 
hearing there.  He also testified that he actually left for 
Panama on April 1st.  Consequently, the veteran had a 
approximately two weeks to request prior authorization for 
payment for his travel to Panama and back.  As the veteran 
was able to actually arrange for his travel to Panama within 
that time, the Board sees no reason that he could not have 
requested that VA authorize payment for his trip.  38 C.F.R. 
§ 17.145(a)(1).  Also, as no preauthorization request was 
made, there was obviously no error or delay in processing any 
such request.  38 C.F.R. § 17.145(a)(2).  Additionally, the 
record does not show, nor does the veteran allege, that any 
third party was acting on his behalf so there can no 
justifiable lack of knowledge on the part of a third party.  
38 C.F.R. § 17.145(a)(3).  Further, the Board does not find 
that failure to secure prior authorization was justified.  
38 C.F.R. § 17.145(b).  Once again, the veteran knew he was 
traveling to Panama before he left the VAMC and was able to 
arrange his travel to Panama after he left.  Consequently, it 
is reasonable to conclude that he at least could have made a 
request to VA for preauthorization of his travel.  Although, 
it is possible that the veteran did not know that such 
preauthorization was necessary, the Board finds no basis in 
the record for the veteran to assume that VA would, after the 
fact, simply pay for his travel to and from Panama for a 
personal matter that had nothing to do with his VA 
cardiological care.

In summary, the Board finds that payment of the veteran's 
claimed travel expenses was not preauthorized and none of the 
exceptions, which allow a veteran to receive payment for 
travel expenses that are not previously authorized are 
applicable to his case.  Accordingly, reimbursement for the 
veteran's claimed travel expenses is not warranted.

Although the lack of preauthorization for payment of the 
expenses is controlling in the instant case, the Board also 
notes that the veteran would not qualify for reimbursement 
for such expenses even if had applied for preauthorization.  
First, the veteran does not qualify for reimbursement for the 
portion of his trip to and from Panama that was outside of 
the U.S. as it was "outside of any state" and was not for 
treatment of a service connected disability or for the 
purpose of Vocational Rehabilitation under Chapter 31.  38 
U.S.C.A. § 1724(b)(1).  Second, VA standards only allow for 
reimbursement of travel within the U.S. to an appropriate 
facility (i.e. one able to provide the care) nearest to the 
beneficiary's location.  VHA's Beneficiary Travel Manual, M-
1, Part I, Chapter 25 Par. 25.04(g)(5).  Thus, in the 
veteran's case, the maximum travel reimbursement he could 
have been eligible for was between his port of entry into the 
United States (in this case Miami) and the closest VA Medical 
Center, the Miami VAMC.  38 U.S.C.A. § 1724(b)(1); VHA's 
Beneficiary Travel Manual, M-1, Part I, Chapter 25 Par. 
25.04(g)(5).  Given that neither travel to the Miami VAMC, 
nor the Albuquerque VAMC, was preauthorized, however, the 
veteran is not eligible for reimbursement for even this small 
distance.  

The veteran has argued that VA does not have the right to 
tell him which doctor to pick and he is correct.  Under the 
controlling standards, however, VA does not have an 
obligation to pay the cost of the travel from the veteran's 
location to the location of any physician of the veteran's 
choice.  Instead VA is only obligated to reimburse qualified 
veterans for the cost of travel from the veteran's location 
to an appropriate facility.  There is no evidence of record 
that the Miami VAMC would not have been able to provide the 
veteran with appropriate cardiological care and the veteran 
has not alleged that the Miami VAMC could not have provided 
such care.  Instead, the veteran simply chose to receive his 
care at the Albuquerque VAMC.

In summary, given that the record shows that the veteran's 
travel to and from Panama was not preauthorized; given that 
he does not qualify for any of the exceptions to 
preauthorization and given that the only travel expenses the 
veteran could have been reimbursed for had he received 
preauthorization was the negligible cost of travel between 
the Miami airport and the Miami VAMC, the preponderance of 
the evidence is against this claim and it must be denied.  
  

ORDER

Entitlement to reimbursement of airfare and hotel costs 
related to travel to and from the Department of Veterans 
Affairs Medical Center (VAMC) in Albuquerque, New Mexico for 
medical treatment.



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


